Citation Nr: 9901542	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant; Appellants spouse


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an April 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Phoenix, Arizona.

In September 1997, the Board remanded this case for 
additional evidentiary development.  For the reasons stated 
below, the Board has determined that another remand is 
necessary.


REMAND

As stated above, the Board of Veterans Appeals remanded this 
case to the RO in September 1997 for further development, to 
include efforts to obtain the medical records of Dr. Leff and 
for a VA medical examination.  A notation in the file dated 
in October 1995 reflects that the VA form 4142 for Dr. Leff 
was never sent.  It is unclear whether the records of Dr. 
Leff were ever requested.  

Furthermore, the instructions regarding the VA ear 
examination required that the claims folder be made available 
to the examiner for review in conjunction with the 
examination.  The Organic Hearing Loss report dated January 
13, 1998 shows that no medical records or claims folder were 
available for review.  It is unclear whether the claims 
folder was made available to the examiner who saw the veteran 
on January 14, 1998.  

In this respect, the Board notes that the United States Court 
of Veterans Appeals (Court) has recently held that a remand 
by this Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  We hold further that a remand by this 
Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Veteran. App 268 
(1998).  The Court also held that where, as here, the 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure 
compliance.  Id. at 271.

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions:

1. The RO should be requested to attempt 
to obtain the medical records of Dr. 
Leff.  If this has been done, the RO 
should so indicate in the file.  If 
the records are unavailable, the RO 
should also so indicate in the file.

2. The RO should then return the claims 
file, including any additional 
records, to the VA examiners who 
examined the veteran in January 1998, 
if available.  If the examiners are 
unavailable, the RO should send the 
claims folder to an appropriate 
specialist for a records review.  The 
examiner(s) should then review the 
file and specifically answer the 
question as to whether it is at least 
as likely as not that any current 
hearing loss was caused by exposure to 
the firing of weapons as related by 
the veteran in the claims file.

3. Thereafter, the RO should review the 
claims file to ensure that the 
requested medical opinion(s) is (are) 
responsive to and in complete 
compliance with the directives of this 
remand.  If the terms of this remand 
have not been completely complied 
with, the RO should implement 
corrective procedures.

4. The veterans claim should then be 
readjudicated with consideration of 
all pertinent law, regulations, and 
Court decisions.

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Robert E. Sullivan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
